DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-5 and 7-9 in the reply filed on 7/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US 3,432,916).
Regarding claim 1, Fisher discloses a method for joining members (11, 13; Fig. 5) by preparing a first tube (11) and a second tube (13) capable of being inserted to a tube hole of the first tube (11) in an axial direction of the first tube; inserting the second tube (13) into the first tube (11); and radially expanding (col. 2, lines 60-63) the second tube (13) toward the first tube (11), thereby joining the first tube (11) and the second tube (13) by press-fitting, wherein the first tube (11) is made of a material (col. 
Regarding claim 2, Fisher discloses wherein the expanding includes inserting an elastic body (32; Fig. 4) into the second tube (13), and radially expanding (col. 2, lines 60-63) the elastic body (32) outward of the second tube (13) by compressing the elastic body (32) in a longitudinal direction (see Fig. 4) of the second tube, thereby expanding the second tube (13) toward the first tube (11).
Regarding claim 3, Fisher discloses wherein a tensile strength of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to a tensile strength of a material of the second tube (13).
Regarding claim 4, Fisher discloses wherein Young's modulus of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to Young's modulus of a material of the second tube (13).
Regarding claim 7, Fisher discloses wherein a tensile strength of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to a tensile strength of a material of the second tube (13).
Regarding claim 8, Fisher discloses wherein Young's modulus of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to Young's modulus of a material of the second tube (13).



Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montague (WO 2004/103603 A1).
Regarding claim 1, Montague discloses a method for joining members (11, 13; Figs. 2-3) by preparing a first tube (13) and a second tube (11) capable of being inserted to a tube hole of the first tube (13) in an axial direction (see Figs. 1-2) of the first tube (13); inserting the second tube (11) into the first tube (13); and radially expanding (pg. 7, lines 14-20; Fig. 4) the second tube (11) toward the first tube (13), thereby joining the first tube (13) and the second tube (11) by press-fitting, wherein the first tube (13) is made of a material (i.e. carbon steel; pg. 6, line 17) having a spring back amount larger than a spring back amount of the second tube (13) due to the direct correlation with higher Young’s Modulus yielding larger spring back amount. Therefore, since the first tube (13) is made of carbon steel which has a Young’s Modulus of 200GPa the first tube will in turn have a larger spring back amount than the second tube (11) which is made of stainless steel (pg. 6, line 16) having a Young’s Modulus of 190GPa.
	Regarding claim 3, Montague discloses wherein a tensile strength of a material (i.e. carbon steel) of the first tube (13) is greater than a tensile strength of a material (i.e. stainless steel) of the second tube (11).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,293,679) in view Fisher et al. (US 3,432,916).
Regarding claim 1, Hsu discloses a method for joining members (30, 20) by preparing a first tube (20) and a second tube (30) capable of being inserted (see Fig. 2) to a tube hole of the first tube (20) in an axial direction of the first tube (20); inserting (see Fig. 2) the second tube (30) into the first tube (20); and radially expanding (col. 2, lines 16-23; Figs. 5-6) the second tube (30) toward the first tube (20), thereby joining the first tube (20) and the second tube (30) by press-fitting.
Regarding claim 2, Hsu discloses wherein the expanding includes inserting an elastic body (i.e. plastic rod 70; Fig. 6) into the second tube (30), and radially expanding (col. 2, lines 16-23) the elastic body (70) outward of the second tube (13) by compressing the elastic body (70) in a longitudinal direction (see Fig. 6) of the second tube (30), thereby expanding the second tube (30) toward the first tube (20).
Regarding claim 5, Hsu discloses preparing a third tube (10) that allows insertion of the first tube (20); inserting (see Fig. 3) the first tube (20) and the second tube (30) into the third tube (10); and expanding (col. 2, lines 16-23) the second tube 
Regarding claim 9, Hsu discloses preparing a third tube (10) that allows insertion of the first tube (20); inserting the first tube (20) and the second tube (30) into the third tube (10); and expanding (col. 2, lines 16-23)  the second tube (30) toward the first tube (20) and the third tube (10), thereby joining the first tube (20), the second tube (30), and the third tube (10) by press-fitting.
Hsu discloses all of the claimed subject matter except for the following: wherein the first tube is made of a material having a spring back amount larger than a spring back amount of the second tube; wherein a tensile strength of a material of the first tube is equal to or greater than a tensile strength of a material of the second tube; wherein Young's modulus of a material of the first tube is equal to or less than Young's modulus of a material of the second tube; or wherein the third tube, the first tube, and the second tube are made of materials having larger spring back amounts in this order.
Fisher discloses a second tube (13) to a first tube (11) wherein the first tube (11) is made of a material (col. 3, lines 24-26, and 38-43) having a spring back amount larger than a spring back amount of the second tube (13). Fisher discloses wherein a tensile strength of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to a tensile strength of a material of the second tube (13). Fisher discloses wherein Young's modulus of a material (i.e. same material, col. 4, lines 3-4) of the first tube (11) is equal to Young's modulus of a material of the second tube (13). 

Regarding claims 5 and 9, the modification of Hsu/Fisher teaches the outer tube in the form a first tube having a larger spring back amount than the inner tube in the form of the second tube to provide hoop stress thereby securing the members rigidly together. Therefore with respect to claims 5 and 9, the outermost tube (10) of Hsu would be made to have the largest spring back amount of all the tubes, in light of the teachings of Fisher, in order to achieve a final joint which secure all the tubes rigidly together.
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
Applicants argue “neither of the cited references discloses or suggests the final “wherein” clause of claim 1; i.e., that the first tube is made of a material having a spring back amount larger than a spring back amount of the second tube. Referring, for 
Applicants also argue that “Since neither Fisher nor Montague describe all the elements of independent claim 1, either explicitly or inherently, an anticipation rejection is improper and should be withdrawn. The dependent claims are believed to be allowable at least by virtue of their dependence on allowable independent claim 1, and for the additional features recited. Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. § 102 are in order and respectfully requested.”
In response, the Examiner maintains that Fisher at col. 4, lines 3-6 discloses the first tube (11) can be made of the same material as the second tube (13) with the first tube (11) having a greater thickness such that the stress and strain of the first tube will be lower than the stress and strain of the second tube (13).  Fisher at col. 3, lines 38-41 discloses “The coupling member [11] must be designed so that after the radial force is removed, it will spring back to its original shape more than the tubing member [13].” Therefore due to the thickness of the material of the first tube (11) the first tube (11) has a spring back amount larger than a spring back amount of the thinner same material of the second tube (13). Also, since Fisher teaches “spring back amount” as 
With respect to the Montague reference, as previously detailed, the first tube (13) is made of a material (i.e. carbon steel; pg. 6, line 17) which has a spring back amount larger than a spring back amount of the second tube (11) due to the correlation of higher Young’s Modulus corresponding with larger spring back amount. The second tube (11) is made of stainless steel having a Young’s Modulus of 190GPa while the carbon steel material of first tube (13) has a Young’s Modulus of 200GPa.
In addition, the examiner notes applicants are attempting to import a special definition for “spring back amount” from the specification without actually disclosing in any of the claims positively recited limitations which define applicant’s “spring back amount”. If it is applicants’ intent to define “spring back amount” based on paragraphs 0029, 0035, etc. of the present application then applicant should amend claim 1 to include the necessary disclosure as limitations in at least claim 1 so to define the scope of the “spring back amount.”  The language of the claims as presently written with respect to “spring back amount” is broad and readily anticipated by Fisher as described in detail in the response to arguments provided by the Examiner. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spring back amount) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




February 4, 2022